RENDERED : FEBRUARY 19, 2009
                                                            TO BE PUBLISHED


               ,*uyrrmr (~vurf of ~irufu
                               2007-SC-000190-DGE
                               2007-SC-000207-DGE


JULIE ANNE GASKILL                                          APPELLANT/ APPELLEE


                    ON REVIEW FROM COURT OF APPEALS
V.                     CASE NO . 2005-CA-002088-MR
                   WARREN CIRCUIT COURT NO . 03-CI-01652


JON KEVIN ROBBINS                                           APPELLEE/APPELLANT


                 OPINION OF THE COURT BY JUSTICE NOBLE

                                    AFFIRMING


      The questions presented in this appeal are whether the goodwill of a

closely held or sole proprietorship business can have both personal and

enterprise values, and whether the trial court improperly assumed that it must

make a 50-50 division of the marital assets . Recognizing that this Opinion is a

departure from previous law, this Court affirms the Court of Appeals as to its

ruling on goodwill, but on other grounds; the trial court is affirmed on its

ruling regarding division of the marital estate, as it did not abuse its discretion .

                                  I. Background

      Appellant/ Appellee, Julie Anne Gaskill, is the petitioner in a divorce and

custody proceeding filed in Warren Family Court on October 14, 2003. The

respondent, John Kevin Robbins, Appellee/Appellant, filed a Verified Response

on October 24, 2003, denying all the nonfactual allegations of the petition,
 including a denial that the marriage was irretrievably broken, and asked the

trial court to order a reconciliation conference. A protracted, contested process

ensued . Having heard several preliminary motions, by the time the trial court

heard the case in an eight day trial in late 2004, it was very familiar with the

parties and their circumstances.

       There were two dominant areas of dispute at trial : custody of the parties'

minor son, and valuation of Gaskill's practice as an oral and maxillofacial

surgeon. The trial court awarded sole custody to the father, with standard

visitation to the mother, and ordered child support . As to the division of

marital property, the trial court determined that it should be divided

approximately 50-50 between the parties. Gaskill had a very successful

practice, and Robbins worked as a salaried employee with several businesses

throughout the marriage, so that at the time of trial, the parties had amassed a

marital estate of over four million dollars, including a value of $669,075 for the

practice. A large portion of this was in various cash accounts, but the single

biggest asset in contention was the oral surgery practice.

      There was no dispute that Gaskill was highly skilled and earned roughly

90% of the income received during the marriage . The testimony also indicated

that she was extremely hard working, and managed her practice with frugality.

The practice consisted of her as the sole oral surgeon, with office staff. She

was also primarily responsible for management of the office, though Robbins

did take care of some paper work such as paying bills, and he often brought

supplies to the office . Gaskill alone was responsible for patient acquisition.

Robbins testified that he helped her set up the office initially, and was generally
                                         2
supportive . Since the practice in Bowling Green was established after the

marriage, there is no question as to its marital character . )

       At trial, each party presented experts on valuation of the practice .

Gaskill's accountant, Steve Wheeler, who collected data from the business

records and actually talked with personnel at the practice location, did a

detailed report laying out all of the financial information, a discussion of

various accounting methods, and definitions of frequently used accounting

terms . After testifying about why various valuation methods were not

applicable due to the unique nature of this sole proprietorship, he settled on an

asset-based analysis . He chose this approach because the business was not

actually to be liquidated, no similar sales of a reasonably similar business were

available, and there was no previous transaction in this business with which to

compare. He testified at trial that the practice had a value of $221,610, which

he later adjusted downward to make the value more current . Wheeler assigned

a value of zero to goodwill because Gaskill's role in the business amounted to a

"non-marketable controlling interest ." To illustrate, he asked, "Why would a

purchaser pay more than fair market value of the tangibles if Dr. Gaskill can

take her patients, go down the hall, and set up a practice?"

      Robbins's expert, Richard Callahan, did not independently collect data

and did not visit the practice to interview staff or view the physical aspects and

working procedures of the office, but instead used Wheeler's detailed data. He

used four different methodologies to evaluate the business : capitalized


       1 Gaskill had previously maintained an office in nearby Russell County, and
later moved  the practice to Bowling Green.
                                            3
earnings, excess earnings, adjusted balance sheet, and the market approach .

He calculated a value for the business under each method, then averaged the

four numbers to arrive at a value of $669,075, which included an assumed

non-compete agreement and goodwill. He specifically objected to one of

Wheeler's calculations doubling the wages of the employees to allow for the cost

of acquiring similarly trained personnel, arguing that a willing buyer could

utilize the same employees that Gaskill currently had . He testified that using

Wheeler's calculations on this item would reduce the practice's value by

$315,890 .

      The trial court accepted Callahan's view "to be more credible,"

particularly referencing the employee salary calculations, and fixed the value of

the practice at $669,075 . However, the trial court primarily relied on the

premise that there is no legal authority for a distinction between personal and

enterprise goodwill in Kentucky law.

      The total value of the marital property was determined, and the trial

court analyzed the requirements of KRS 403.190,2 and found that the parties



         KRS 403 .190, the disposition of property statute, provides:
      (1) In a proceeding for dissolution of the marriage or for legal separation,
          or in a proceeding for disposition of property following dissolution of
          the marriage by a court which lacked personal jurisdiction over the
          absent spouse or lacked jurisdiction to dispose of the property, the
          court shall assign each spouse's property to him. It also shall divide
          the marital property without regard to marital misconduct in just
          proportions considering all relevant factors including:
          (a) Contribution of each spouse to acquisition of the marital property,
              including contribution of a spouse as homemaker;
          (b) Value of the property set apart to each spouse ;
          (c) Duration of the marriage; and
                                            4
contributed equally in obtaining the marital estate, to duties at home, and to

the raising of their son . The trial court also considered that at the time of the

          (d) Economic circumstances of each spouse when the division of
              property is to become effective, including the desirability of
              awarding the family home or the right to live therein for
              reasonable periods to the spouse having custody of any children .
      (2) For the purpose of this chapter, "marital property" means all property
          acquired by either spouse subsequent to the marriage except :
         (a) Property acquired by gift, bequest, devise, or descent during the
             marriage and the income derived therefrom unless there are
             significant activities of either spouse which contributed to the
             increase in value of said property and the income earned
             therefrom;
         (b) Property acquired in exchange for property acquired before the
             marriage or in exchange for property acquired by gift, bequest,
             devise, or descent ;
         (c) Property acquired by a spouse after a decree of legal separation ;
         (d) Property excluded by valid agreement of the parties; and
         (e) The increase in value of property acquired before the marriage to
             the extent that such increase did not result from the efforts of the
             parties during marriage .
      (3) All property acquired by either spouse after the marriage and before a
           decree of legal separation is presumed to be marital property,
          regardless of whether title is held individually or by the spouses in
           some form of co-ownership such as joint tenancy, tenancy in
          common, tenancy by the entirety, and community property . The
          presumption of marital property is overcome by a showing that the
          property was acquired by a method listed in subsection (2) of this
           section .
      (4) If the retirement benefits of one spouse are excepted from
          classification as marital property, or not considered as an economic
          circumstance during the division of marital property, then the
          retirement benefits of the other spouse shall also be excepted, or not
          considered, as the case may be . However, the level of exception
          provided to the spouse with the greater retirement benefit shall not
          exceed the level of exception provided to the other spouse . Retirement
          benefits, for the purposes of this subsection shall include retirement
          or disability allowances, accumulated contributions, or any other
          benefit of a retirement system or plan regulated by the Employees
          Retirement Income Security Act of 1974, or of a public retirement
          system administered by an agency of a state or local government,
          including deferred compensation plans created pursuant to KRS
           18A.230 to 18A.275 or defined contribution or money purchase plans
          qualified under Section 401 (a) of the Internal Revenue Code of 1954,
          as amended .
dissolution, Gaskill remained able to earn approximately 7 .5 times the amount

Robbins could, giving her a far greater ability to rebuild her estate. The trial

court then found that "just proportions" required that the marital estate be

divided equally, and ordered a 50-50 division of the marital property. The

practice was assigned to Gaskill, as were a number of other non-liquid assets,

and most of the cash was assigned to Robbins in order to equalize the

distribution .

      Gaskill appealed . The Court of Appeals reversed on the custody ruling

because of hearsay evidence and failure to allow a proper witness, and

remanded for a new trial on that issue. That issue has not been appealed to

this Court.

      The Court of Appeals also reversed on the goodwill evaluation because it

believed the trial court was under the incorrect impression that goodwill in a

business must be assigned a value greater than zero, and it recognized that not

all businesses have goodwill, citing Clark v. Clark , 782 S.W.2d 56 (Ky. App.

1990) and Heller v. Heller, 672 S.W.2d 945 (Ky. App . 1984) .

      This Court granted discretionary review to consider the proper valuation

of goodwill in the oral surgery practice, and the appropriateness of the

proportional division of the marital estate.

                                   II. Analysis

                           A. Valuation of Goodwill

      The valuation of a business is complicated, often speculative or

assumptive, and at best subjective . This is particularly true in a divorce case

where the business is a professional practice with only one practitioner, clients
                                         6
or patients come to the business to receive that particular person's direct

services, the business is not actually being sold, and the success of the

business depends upon the personal skill, work ethic, reputation, and habits of

the practitioner .

      Nonetheless, when a business is established during a marriage and is

thus marital property, the trial court is required to fix a value and divide it

between the spouses . To do this, a trial court must hear factual evidence,

which generally will include expert testimony . If a court is to arrive at a fair

market value of a business, often stated as what a willing buyer will pay a

willing seller, the court must have the means to answer at least the following

questions a willing buyer would ask:

      1 . What can be earned from the business over a reasonable period of

          time? This value must then be reduced to present value, and

         includes the concept of transferable goodwill.

      2 . What is the value of the hard assets? This includes real estate,

         equipment, client lists, cash accounts or anything else the business

         may own or control .

      3 . What is the value of the accounts receivable? This has a potential

         discount because all the accounts may not be collectible.

      4 . What is the value of the training of the personnel who will remain with

         the practice, or what is the cost to train new personnel?

      5 . What are the liabilities that will remain after the purchase? This

         includes personnel salaries, taxes, debt service, and other costs of

         doing business.
While some of these questions are comparatively easy to answer, some of them

are complex and require application of accounting and business valuation

methods. The concept of goodwill and how it may affect continuing profitability

is one of the complex questions.

       The question of how to value goodwill of a business has been a source of

contention for many years, with trial courts left to decipher competing and

frequently inconsistent theories and accounting practices into something

meaningful. It is generally accepted in existing Kentucky law that goodwill is a

factor to be considered in arriving at the value of a business, Heller, 672 S . W.

2d at 947-48, but whether goodwill can be divided between the business and

the individual is a question of first impression for this Court.

       Heller is the first in a line of Court of Appeals cases recognizing that at

times a business can be sold for more than just the value of its assets. The

idea is premised on the notion that the reputation of the business will draw

customers, get them to return, and thus contribute to future profitability.

Obviously, future business is of primary importance to a potential buyer.

Heller's concept of goodwill has been applied in a line of cases that includes

Clark v. Clark, 782 S .W .2d 56 (Ky. App. 1990), Drake v. Drake , 809 S .W.2d

710 (Ky . App . 1991), and Gomez v. Gomez, 168 S .W. 3d 51 (Ky. App. 2005) .

This line of cases focuses on professional practices, and assumes that there is

a buyer for the practice (in Heller, an accounting practice ; in Clark, a share in

a medical professional corporation; in Drake , an interest in a medical practice

under a buy-sell agreement; and in Gomez, a hospital-based radiology

practice) . In order to evaluate the fair market value of the practice, everything
                                         8
of value, including transferable goodwill, must be counted . None of these

published cases recognize a distinction between personal and enterprise

goodwill; however, they do not prohibit such an analysis . They merely

establish that goodwill is a factor to be considered in valuation . This Court

agrees with that conclusion .

       In this case, Gaskill is the sole proprietor, or only practitioner, in the oral

and maxillofacial surgery practice. Every patient of the practice is treated by

her. Only she exercises the professional judgment and skill required to

perform surgery on her patients . The evidence indicates that she has been a

prudent and frugal office manager as well, a fact that Wheeler claimed was

responsible for the large cash account of the business . Gaskill alone has

performed the treatment in this practice for over thirteen years. Clearly, the

practice is, in general, marital property, and therefore subject to division, but

how are we to divide a person's reputation, skill and relationships? To what

extent can a buyer of a business assume that his performance will equal that

of the present owner? To what extent can he take on the seller's reputation in

the community?

      This Court has held that an advanced professional degree is not to be

treated as marital property because it is personal to the holder and cannot be

transferred to another. Lovett v. Lovett, 688 S .W.2d 329 (Ky. 1985) . This is

because the degree

      "does not have an exchange value or any objective transferable
      value on an open market. It is personal to the holder . It terminates
      on the death of the holder and is not inheritable. It cannot be
      assigned, sold, transferred, conveyed or pledged . An advanced
      degree is a cumulative product of many years of previous
                                          9
        education, combined with diligence and hard work. It may not be
        acquired by the mere expenditure of money . It is simply an
        intellectual achievement that may potentially assist in the future
        acquisition of property . . . [.]"

Id . at 331 (quoting Mahoney v. Mahoney, 442 A.2d 1062, 1066 (N .J . Super .

 1982)) .

        In Heller, the Court of Appeals held that there was at least "limited

marketability" of goodwill where practices "can be sold for more than the value

of their fixtures and accounts receivable . . . ." 672 S.W .2d at 948 (quoting In re

Marriage of Nichols, 606 P.2d 1314, 1315 (Colo . Ct. App . 1979)) (emphasis

added) . Based on this, that court held that it could distinguish professional

degrees and professional goodwill . This is correct to the extent that, unlike for

a professional degree, some businesses may be able to establish value beyond

fixtures and accounts receivable . Examples of this include when a practitioner

is part of a group practice, or is selling the name of a practice such as "Smith

Pharmacy," or any other reputational thing a buyer could reasonably be

expected to pay for. The analysis falls short in that it fails to consider that part

of goodwill that is personal and nontransferable, much like the professional

degree . It is obvious that in some cases, depending on the facts, goodwill can

belong primarily or only to the person, precisely as a professional degree

belongs only to the person . If value is to be decided on a fair and reasonable

basis, and property divided equitably, this must be considered .

       Since the mid-eighties, when Heller was decided, trial courts have had

increasing opportunities to look at this issue, not only in Kentucky but

throughout the nation . This led to development of the concepts of "personal"

                                         10
and "enterprise" goodwill, recognizing that there could be some goodwill

associated with a business, and some that was solely due to the personal

qualities of the practitioner. In states adopting this view, valuations take into

consideration, based on the factual proof, whether any goodwill could

reasonably be marketable as continuing with the business absent the presence

of a particular person. An excellent review of how this distinction is being

applied, at the time of its rendering, was done in May v . May, 589 S.E .2d 536

(W .Va . 2003) .

       In May , the Supreme Court of West Virginia found from its survey that

13 courts made no distinction between personal and enterprise goodwill, 5

courts held that goodwill is not a part of marital property, and 24 states

differentiated between personal and enterprise goodwill. Even though there

was no Kentucky Supreme Court opinion on the subject, the West Virginia

Supreme Court included Kentucky among the thirteen that made no

distinction, citing the Court of Appeals' opinion in Heller. The May court joined

the 24 jurisdictions that distinguish between enterprise and personal goodwill .

In reaching its decision, the court relied substantially on an opinion of the

Supreme Court of Indiana, which explained in detail the rationale behind

distinguishing between personal and enterprise goodwill as follows:

            Goodwill has been described as the value of a business or
      practice that exceeds the combined value of the net assets used in
      the business . Goodwill in a professional practice may be
      attributable to the business enterprise itself by virtue of its existing
      arrangements with suppliers, customers or others, and its
      anticipated future customer base due to factors attributable to the
      business . It may also be attributable to the individual owner's
      personal skill, training or reputation . This distinction is sometimes
reflected in the use of the term "enterprise goodwill," as opposed to
"personal goodwill."
       Enterprise goodwill is based on the intangible, but generally
marketable, existence in a business of established relations with
employees, customers and suppliers . Factors affecting this
goodwill may include a business's location, its name recognition,
its business reputation, or a variety of other factors depending on
the business . Ultimately these factors must, in one way or another,
contribute to the anticipated future profitability of the business.
Enterprise goodwill is an asset of the business and accordingly is
property that is divisible in a dissolution to the extent that it
inheres in the business, independent of any single individual's
personal efforts and will outlast any person's involvement in the
business. It is not necessarily marketable in the sense that there is
a ready and easily priced market for it, but it is in general
transferrable to others and has a value to others .


       In contrast, the goodwill that depends on the continued
presence of a particular individual is a personal asset, and any
value that attaches to a business as a result of this "personal
goodwill" represents nothing more than the future earning capacity
of the individual and is not divisible . Professional goodwill as a
divisible marital asset has received a variety of treatments in
different jurisdictions, some distinguishing divisible enterprise
goodwill from nondivisible personal goodwill and some not.
      . . . [W]e join the states that exclude goodwill based on the
personal attributes of the individual from the marital estate .
       . . . [B]efore including the goodwill of a self-employed
business or professional practice in a marital estate, a court must
determine that the goodwill is attributable to the business as
opposed to the owner as an individual. If attributable to the
individual, it is not a divisible asset and is properly considered only
as future earning capacity that may affect the relative property
division. In this respect, the future earning capacity of a self-
employed person (or an owner of a business primarily dependent
on the owner's services) is to be treated the same as the future
earning capability and reputation of am employee .
      Some ownership interests in a professional practice are
properly viewed as divisible property even if goodwill is a
component of their value. Otherwise stated, even a professional
practice can have an enterprise goodwill component to its value .


      In sum, to the extent a business or profession has goodwill
(or has a value in excess of its net assets) it is a factual issue to
                                   12
       what extent, if any, that goodwill is personal to the owner or
       employee and to what extent it is enterprise goodwill and therefore
       divisible property .

Yoon v. Yoon, 711 N . E.2d 1265, 1268-70 (Ind. 1999) (citations and quotation

marks omitted) .

       In this first look at the subject, this Court finds the reasoning of Yoon

and May to be compelling . The distinction between enterprise and personal

goodwill has a rational basis that accepts the reality of specific business

situations . In a case such as this one, there can be little argument that the

skill, personality, work ethic, reputation, and relationships developed by

Gaskill are hers alone and cannot be sold to a subsequent practitioner . In this

manner, these attributes constitute nonmarital property that will continue with

her regardless of the presence of any spouse . To consider this highly personal

value as marital would effectively attach her future earnings, to which Robbins

has no claim. Further, if he or someone similarly situated were then awarded

maintenance, this would amount to "double dipping," and cause a dual

inequity to Gaskill . On the other hand, if she were willing to leave her name on

the practice, such as "Gaskill's Oral and Maxillofacial Surgery," even though

she herself did not continue to practice, there arguably could be some

reputational reliance that she would stand behind the quality of the practice

which could have some pecuniary value . Such scenarios do occur, but this is

not the case here .

      Additionally, this type of distinction is as susceptible to expert valuation

as goodwill on the whole is . If the value of goodwill can be reasonably
determined at all, the amount of enterprise goodwill, which is all that can be

considered as marital property, can be determined .

       Therefore the trial court erred in failing to consider personal and

enterprise goodwill . In so stating, this Court is not unmindful that there was

no definitive Kentucky law for the trial court to apply at the time of its ruling,

and its opinion is otherwise thoughtful and well-written .

                              B. Valuation Methods

      We have accepted that goodwill can have pecuniary value if the trial

court finds that there is reasonable evidence to support its value . In reaching a

value, the trial court must have a rational basis for applying given accounting

principles . Its decision must be supported by adequate evidence, and should

avoid speculation and assumptions as much as possible.

      In this case, both experts testified to multiple accounting methods of

measuring value. Wheeler chose a specific method, gave his reasons for

choosing that method, and explained where his data came from. Callahan, in

contrast, did not directly obtain data, and calculated the value of the practice

using four different methods, with a different value derived from each. He

found all the methods to be reliable, and unable to choose, averaged the

numbers to get a value .

      While the trial court is free to determine the credibility of any witness, it

cannot make a determination that is clearly erroneous or an abuse of

discretion . Using an average to obtain a value, without some basis other than

an inability to choose between conflicting and competing valuation methods, is

nothing more than making up a number, for there is no evidentiary basis to
                                         14
 support that specific number . Employing all four methods, then averaging

them, is tantamount to no method at all. If an expert believes four methods

are valid, yet each produces a different number, this provides little or no help

to the trial court . The trial court must fix a value, and there should be an

evidence-based articulation for why that is the value used. While an average

may present the easiest route, it lacks the proper indicia of reliability. Thus,

the trial court abused its discretion in relying on Callahan's estimate of

$669,075 as the value of the practice . Also, since this means there was no

reliable evidence to support a finding of a $669,075 value, the trial court's

factual finding of such a value was clearly erroneous .

       Further complicating the matter, the practice is not actually being sold

and was assigned in its entirety to Gaskill. Part of the value the trial court

relied on that could impact a goodwill valuation was the assumption by

Callahan that a non-compete agreement should be a part of the valuation.

While fair market value of Gaskill's practice anticipates what a willing buyer

would give a willing seller, the fictional sale must be viewed as a "fire sale,"

meaning that it must be valued in its existing state . This precludes factoring in

a non-existent non-compete clause, as there is no requirement that she enter

into one other than as a possible negotiated term of a real sale. It was

improper to include such a speculative item to enhance the value of the

practice .

                   C. Equitable Division of Marital Property

       KRS 403.190 requires a trial court to divide marital property in "just

proportions," considering "all relevant factors," and specifically includes four
                                         15
 factors that must be considered : contribution of each spouse to the acquisition

of marital property, value of nonmarital property to each, duration of the

marriage, and the economic circumstances of each spouse when the division of

property is to become effective .

       In its opinion, the trial court specifically listed each category. The trial

court acknowledged that Gaskill's earned income that was contributed to the

marital estate was much greater than her husband's, but gave weight to the

testimony that he had assisted her in carrying out her oral surgery practice,

was employed full time outside the home, and contributed all of his earnings to

the marital estate. The court also found that he shared equally in home and

parenting duties . Given the nature of Family Court and the length of this

action, the trial court no doubt had an understanding of the testimony in ways

a stranger to the case may not have . It had discretion to determine the

credibility of all witnesses and the weight to give to each . The trial court was

well aware of the length of the marriage and found that Gaskill's ability to earn

in the future, and thereby rebuild her estate, "far exceeds that of [Robbins] ." It

also found that the nonmarital property of each party did not impact the

division of marital property. After considering all this, the trial court divided

the marital estate 50-50 between the parties .

      Gaskill argues that the most significant factor in division of the marital

property is the great disparity between the respective financial contributions of

the two parties, and that the weight of the evidence does not support a 50-50

division. She and the Court of Appeals inferred that the trial court acted under

a mistaken belief that it must presume a 50-50 division, or that there is at
                                         16
least a "disturbing trend" for trial courts to do so. The law is clear that there is

no presumption of a 50-50 division without regard to the evidence . Herron v.

Herron, 573 S .W.2d 342 (Ky. 1978) . The trial court recognized this law in its

opinion . Moreover, because a court must divide the marital estate "in just

proportions," starting the parties off in an even position in order to determine

how to apportion is not unreasonable, provided that the trial court considers

"all relevant factors ." In fact, given that each party is an equal owner in the

marital estate until the trial court divides it, the parties are in exactly the same

position when the court begins dividing marital property. How the trial court

ends up splitting the property must be based on record evidence, with an eye

toward equity .

      The property division statute looks at each spouse's contribution to

acquiring the marital estate, and there is no question that on that factor the

weight of the evidence lies in favor of Gaskill if numbers alone are considered .

However, while the amount of the marital estate may be easily allocated

between earners, the ability to work with the support of a spouse and co-parent

is an intangible that goes beyond dollars . All of the work done by either spouse

during the marriage is done for the marital purpose: having someone, within

the bounds of law, with whom one shares a union that allows for joint

homemaking, co-parenting if children are born, and experiencing life in general

with another. Within the marital arrangement, abilities are often unequal, the

use of one's time varies according to present need, and each spouse does

things to accommodate the other. How the parties earn money and build

wealth is affected by these variables, but is done for common purpose . The
                                         17
 term "contribution." thus has tangible and intangible components that must be

 weighed by the trial court .

        Another important statutory factor is what the economic circumstances

 of the parties will be at the time the property division becomes effective . To

determine this, the trial court can look at the nonmarital property each has

been awarded, if any, and the future earning capacity of each spouse . Just as

the actual earnings disproportionately come from Gaskill, her ability to earn

after the divorce is disproportionate . This is a factor the trial court can

consider in Robbins's favor in making the decision as to just proportions of the

marital property, and the trial court did specifically note it here. Because of

the disposition the trial court made of the marital property, it did not award

maintenance to Robbins even though the great disparity in income earning

ability would otherwise have supported it .

        This Court will not infer that the trial court believed it must divide the

marital estate 50-50 in light of the express statement in its opinion that "`just

proportions' does not require equal division," and that "a presumption of equal

division absent evidence to the contrary is improper ." There was evidence to

support the trial court's determination that the marital estate should be

divided 50-50, which is clearly reflected on the video record of the testimony of

both parties about the participation each had during the marriage . While other

reasonable courts may have weighed the evidence differently, this Court cannot

find that the trial court abused its discretion in dividing the marital estate as it

did .
       The Court of Appeals declined to rule on the trial court's distribution of

the marital property as a whole, and Gaskill appealed on this issue.

Construing that failure to rule as a ruling adverse to Gaskill, this Court finds

that the trial court did not abuse its discretion in dividing the marital estate,

and affirms its division .

                                 III. Conclusion

       The decision of the Court of Appeals as to goodwill and the trial court's

valuation and division of Gaskill's medial practice is affirmed, though on

grounds other than those stated in its opinion, and the judgment of the trial

court as to the proportions of marital property division is affirmed . This case is

remanded to the Warren Family Court to determine the value of Gaskill's oral

surgery practice consistent with the discussion herein and to divide the marital

estate accordingly.

      Cunningham, Schroder and Scott, JJ ., concur. Venters, J ., concurs with

Justice Noble's well-reasoned opinion, but strongly disagrees with its criticism

of all expert valuations based on an average of various valuation methods .

Abramson, J ., concurs in part and dissents in part by separate opinion .

Minton, C .J., not sitting.
COUNSEL FOR APPELLANT/ APPELLEE:

Glen S. Bagby
J . Robert Lyons, Jr.
Woodward, Hobson 8v Fulton, LLP
200 West Vine Street, Suite 500
PO Box 1720
Lexington, Kentucky 40588-1720

James E. Keller
Gess, Mattingly 8s Atchison, PSC
201 West Short Street
Lexington, Kentucky 40507-1269

Betty Reece Herbert
Brian Keith Pack
Herbert, Herbert 8, Pack
135 North Public Square
PO Box 1000
Glasgow, Kentucky 42142-1000


COUNSEL FOR APPELLEE/APPELLANT :

David A. Lanphear
Lanphear 8s Walton, PLLC
1131 Fairway Street
PO Box 128
Bowling Green, Kentucky 42101-0128
                                              RENDERED : FEBRUARY 19, 2009
                                                          TO BE PUBLISHED


               ';VUyrnut (~Vurf              of ~irufurhv
                       2007-SC-000190-DGE
                       2007-SC-000207-DGE


JULIE ANNE GASKILL                                       APPELLANT/ APPELLEE


                   ON REVIEW FROM COURT OF APPEALS
V.                    CASE NO. 2005-CA-002088-MR
                  WARREN CIRCUIT COURT NO . 03-CI-01652


JON KEVIN ROBBINS                                        APPELLEE/APPELLANT

                      OPINION BY JUSTICE ABRAMSON

             CONCURRING IN PART AND DISSENTING IN PART

      I concur with all parts of the majority opinion except the prohibition on

consideration of a covenant not to compete . If expert testimony establishes

that such covenants are an integral part of a sale of a professional practice (as

they typically are, in my opinion) the expert should be able to take into account

the covenant not to compete in valuing the practice .